Citation Nr: 0915577	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of an old healed skull fracture, currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2006, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

Thereafter, in August 2006 and March 2007, this matter was 
remanded to the RO for further development, to include 
additional VA examinations.  The RO has accomplished the 
requested development and the claims file has been returned 
to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected residuals of old healed skull fracture 
do not include evidence of brain herniation, loss of skull, 
or other complications, to include psychiatric impairment due 
to the skull fracture.




CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent 
disabling for the Veteran's service-connected residuals of 
old healed skull fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5296 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim arises from a February 2005 request for 
an increased rating for his service-connected residuals of 
old healed skull fracture.  It is noted that service 
connection for this disorder was granted by rating decision 
dated in 1945 and that the current 30 percent evaluation has 
been in effect since 1948.  Since the 30 percent rating has 
been in effect for more than 20 years, the rating is 
protected, by law, against reduction.  38 C.F.R. § 3.951 
(2008).

The Veteran's service-connected residuals of old healed skull 
fracture are currently evaluated as 30 percent disabling 
under Diagnostic Codes 8003-5296.  38 C.F.R. §§ 4.71a, 4.124a 
(2008).  

The disability at issue is not specifically listed in the 
rating schedule.  It was therefore rated analogous to a 
disability in which not only the function affected, but 
anatomical localization and symptoms were closely related.  
38 C.F.R. § 4.20 (2008).  The Board finds that Diagnostic 
Code 5296, used for evaluating disabilities of the skull, is 
the most appropriate diagnostic code available, particularly 
since there is not another Diagnostic Code available that 
would afford the veteran a higher disability rating based 
upon the reported symptomatology.

Under the criteria set forth in Diagnostic Code 5296, loss of 
a portion of both the inner and outer tables of the skull 
smaller than the size of a 25-cent piece or 0.716 square 
inches (4.619 square centimeters) without brain herniation 
warrants assignment of a 10 percent evaluation.  A 30 percent 
disability evaluation is warranted for loss of part of the 
skull, both inner and outer tables, when involving an 
intermediate area.  A 50 percent disability evaluation is 
warranted for loss of part of the skull, both inner and outer 
tables, without a brain hernia, when involving, an area 
larger than the size of a 50-cent piece or 1.140 inches 
squared (7.355 centimeters squared).  Finally, an 80 percent 
disability evaluation is warranted for loss of part of the 
skull, both inner and outer tables, with a brain hernia.  
Intracranial complications are to be evaluated separately.

Service treatment records show that the veteran sustained a 
stelate fracture of the left frontal bone with a small 
spicule of inner table slightly depressed after falling 18 
feet from the deck of a ship to a barge in January 1945.  He 
was unconscious for three days and was disoriented for about 
six days.  The fracture required no surgery or therapy.  He 
thereafter complained of headaches which resolved by March 
1945.  

Upon VA examination for neurological disorders in May 2005, 
the examiner noted a history of left frontal lobe injury in 
1945 with several days of unconsciousness.  It was noted 
that, although the history was not totally clear, no 
intracranial operation was performed because the Veteran was 
not aware of having any plate defect and the examiner was 
unable to palpate anything over the skull.  The Veteran did 
not recall weakness or other elementary neurological symptoms 
following this injury; however, he recalled one or two brief 
episodes that possibly could have been seizures.  
Nevertheless, it was possible for him to return to civilian 
life and work for over 40 years, mainly at an office job.  On 
examination, the Veteran had a normal mental state, his 
speech was normal, and his memory seemed to be pretty good.  
Cranial nerve examination revealed pupils were equal and 
reactive to light, accommodation and extraocular movements 
were full, and he did not complain of double vision.  The 
lower cranial nerves were normal and there was no facial 
weakness.  There was no weakness in any of the four 
extremities, the reflexes were all 1+, the toes were 
downgoing, and cerebellar and sensory testing were grossly 
normal.  The diagnosis was status post probable closed head 
injury with some degree of cerebral contusion.  

During his July 2006 video conference hearing, the Veteran 
recalled, after his discharge from active duty service, he 
blacked out while working cleaning seats of a street car.  He 
was unable to keep this job because he was considered an 
insurance liability and, about 8-9 months later, he began 
working as an accounting clerk and remained in this job for 
about 14 1/2 years.  Thereafter, he went to work for another 
company doing the same type of work and he remained in this 
job for 19 years until he retired because his job was 
abolished.  The Veteran testified that he did not see any 
doctors about his head injury since the time of his discharge 
from military service until about one and a half years prior 
to the hearing.  Although he recalled a history of passing 
out twice, he did not recall having seizures.  

A November 2006 report of VA examination for neurological 
disorders notes the Veteran's history of depressed left 
frontal skull fracture in 1945 and, since that time, showing 
no initiation, motivation, or ability to complete what he 
starts.  With the exception of unrelated loss of vision in 
the right eye, the Veteran's medical history was normal.  
Similarly, with the exception of a finding of abulia, 
physical examination of the Veteran was also normal.  The 
diagnoses consisted of frontal lobe syndrome and 
amotivational syndrome.  

Upon VA neurological examination in April 2007, the examiner 
noted the Veteran's history of skull fracture and episodes of 
loss of consciousness, not otherwise evaluated or treated.  
The examiner noted that the Veteran showed evidence of age-
related memory impairment and occasional minor impairment in 
his cognitive abilities with slight disorientation to time 
but not place and person.  There was no focal impairment on 
neurological examination of motor, sensory, and cerebellar 
function that could not be attributed to the aging process.  
The Veteran's daughter, who accompanied him to the 
examination, reported that, since returning to civilian life, 
he had been showing slowing in his cognitive functions, with 
lack of motivation, initiative and drive in his daily 
activities.  The diagnoses were history suggestive of 
traumatic encephalopathy, with cognitive impairment, lack of 
drive, motivation and stamina as well as possible seizure 
disorder.  The examiner recommended that the Veteran undergo 
neuropsychiatric evaluation by a psychologist to determine 
whether the cognitive impairment could be the effect of old 
head injury with traumatic encephalopathy or the natural 
process of aging.  

The Veteran was afforded a VA mental disorders examination in 
June 2007.  His medical records, to include inservice history 
of skull fracture and loss of consciousness, were reviewed in 
connection with this examination.  Upon evaluation of the 
Veteran, the examiner noted that the Veteran was a very 
likeable, warm fellow.  He sat smiling and answering 
questions with appropriate, clear, complete answers.  He was 
alert and fully oriented and his thoughts were linear and 
clear.  The examiner found no evidence of amotivational 
syndrome.  The Veteran's memory was intact, he was attentive 
and focused throughout the evaluation, and he denied problems 
focusing or completing tasks at home even when he was feeling 
down.  The examiner noted the neurological examination 
findings that the Veteran suffered from an inability to 
complete tasks and decreased initiative since the 1945 
accident; however, the examiner noted that the Veteran 
completed accounting courses with good grades, was a 
successful accounting clerk with one firm for 14 years and 
another firm for 19 years, and has had successful 
relationships throughout his post military life.  The 
examiner further noted that the Veteran has always handled 
his own finances without any delinquency of payments.  The 
examiner concluded that she could not find evidence of 
amotivational syndrome, there were no signs of depression or 
other Axis I problems, and the Veteran did not feel that he 
was depressed or nervous or had other Axis I problems.  No 
Axis I diagnosis was provided.  

An August 2008 addendum to this examination report provides 
the opinion that the Veteran does not have a psychiatric 
diagnosis.  The examiner explained that she found no 
diagnosable psychiatric condition; therefore, no mental 
health condition was caused by the Veteran's service-
connected healed skull fracture.  

The Veteran's skull fracture is old and healed.  The medical 
evidence, particularly the 2005 VA examination report, shows 
no abnormality was palpated over the skull.  Specifically, 
with the exception unrelated loss of vision in the right eye, 
examination of the Veteran has been consistently normal and 
he has reported no history of complaints or treatment for 
additional impairment.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of the 30 percent currently assigned under Diagnostic 
Code 8003-5296 for residuals of an old healed skull fracture.  
A higher rating under Diagnostic Code 5296 is not warranted 
because the criteria for a 50 percent rating have not been 
met as the medical evidence does not show the loss of an area 
of skull larger than the size of a 50-cent piece.

Other Diagnostic Codes have been considered.  The Veteran has 
stated that he has passed out twice, which may be indicative 
of a neurological condition.  Nevertheless, the medical 
evidence does not support this statement.  The 2006 
neurological examination noted no history of neoplasm, fever, 
headaches, dyesethesias, numbness, paresthesias, seizures, 
tremors, gait difficulty, rigidity, swallowing difficulty, 
impairment of bladder or bowel function, fatigability, 
impaired smell or taste, difficulty breathing, insomnia, 
tinnitus, speech problems, memory loss or other cognitive 
problem, or cerebrovascular accident.  

Similarly, although the April 2007 VA neurological 
examination report notes a diagnosis of possible seizure 
disorder, during his video conference hearing, the Veteran 
denied experiencing seizures.  The Veteran has not identified 
any treatment he has received for this disability.  In 
addition, the Veteran reported no residual problems from the 
skull fracture with loss of consciousness at any of the VA 
examinations.  Furthermore the examination reports show no 
impairment of the cranial nerves that may be attributed to 
the healed skull fracture.  

The November 2006 VA neurological examination report notes 
findings of amotivational syndrome and the April 2007 VA 
neurological examination noted age-related cognitive 
impairment.  The 2007 examiner noted that there was no focal 
impairment that could not be attributed to the aging process.  
That examiner recommended that a psychologist provide an 
opinion as to disability resulting from age versus the head 
injury in service.  Subsequently, the June 2007 VA mental 
disorders examination report as well as its August 2008 
addendum, failed to provide a diagnosis of a current 
psychiatric disorder.  Specifically, based on a complete 
examination as well as a review of his claims file, to 
include his medical history and the prior VA examination 
reports, the examiner concluded that she found no diagnosable 
psychiatric condition; therefore, no mental health condition 
was caused by the Veteran's service-connected healed skull 
fracture.  With the absence of a current diagnosis, the 
evidence cannot establish a causal connection between the 
claimed disability and service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of the 30 percent currently assigned for residuals of 
an old healed skull fracture.  Based upon the guidance of the 
Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Board has considered whether staged ratings for the Veteran's 
service-connected residuals of an old healed skull fracture 
is appropriate.  However, in the present case, there is no 
evidence to demonstrate that the symptoms associated with 
this disorder have fluctuated so as to warrant staged 
ratings.

Finally, the Board notes that there is no evidence that the 
manifestations of the service-connected old healed skull 
fracture are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  As the veteran was able to retain an 
office job for over 40 years, the evidence does not show that 
the head injury markedly interfered with his employment.  
Further, the veteran denied treatment for residuals of the 
head injury for many years after service, so the evidence 
does not support a finding of repeated hospitalizations for 
his head injury residuals.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

Upon consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against finding that an 
evaluation in excess of 30 percent disabling is warranted for 
the residuals of an old healed skull fracture.  The 
preponderance of evidence being against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For increased-compensation claims, as here, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2005, prior to the initial RO decision that is the 
subject of the claim on appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
Board acknowledges that the VCAA letter sent to the veteran 
in April 2005 does not meet the requirements of Vazquez-
Flores.  Nonetheless, such error was harmless for the reasons 
discussed below.   

An April 2004 statement of the case (SOC) was sent to the 
veteran, informing him of the specific rating criteria used 
for the evaluation of his claim.  The SOC presented him with 
the correct diagnostic codes used to evaluate loss of 
portions of the skull, brain disease due to trauma, 
neurological conditions and convulsive disorders, and mental 
disorders.  Based on the evidence above, he was advised of 
the information necessary to evaluate his claim for an 
increased rating.  Therefore, he can be expected to 
understand from the various correspondence from the RO, 
including additional letters dated in April 2007 and January 
2008, what was needed to support his claim for an increased 
rating.

In any case, the veteran demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements and arguments presented throughout the appeal 
period.  Specifically, during his June 2007 mental disorders 
examination, he discussed his belief that he did not have a 
mental disorder, and during his May 2005 neurological 
examination, he reported recalling no neurological symptoms 
following his initial injury in service.  He reported that he 
was able to return to civilian life and work for over 40 
years mainly at an office job.  In this way, he addressed the 
impact that the head injury had on his daily life and 
employment.  Thus, the Board finds the veteran meaningfully 
participated in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.  

Therefore, any notice deficiency is harmless error and does 
not affect the essential fairness of the adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  For this 
reason, no further development is required regarding the duty 
to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran was afforded VA 
neurological and psychiatric examinations in 2005, 2006, and 
2007 in connection with the claim on appeal, and his service 
treatment records were obtained by VA.  He also had the 
opportunity to testify before the undersigned in 2006.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of an old healed skull fracture is denied.



_______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


